Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps of adjusting the chemical tempering process to increase a bending strength. “adjusting the compressive stress and a depth of layer” Are not adjustments of the steps of the chemical tempering process they are resulting properties of the chemical tempering process.  It is unclear if Applicant intends for the chemical tempering process steps to be adjusted to achieve a predicted or desired compressive stress and depth of layer that results in an increased bending strength. 
An “increased bending strength” is considered a relative term as the claim is presently written because it is unclear what the baseline bending strength is that must be increased from.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “near-infrared-reflective layer and a visible-ray-
For the purpose of this examination Claim 1 is considered to indicate “near-infrared-reflective layer and a visible-ray-low-reflective layer is formed respectively on each of an upper portion and a lower portion of the glass substrate, or a combination of the near-infrared-reflective layer and a visible-ray-low-reflective layer is formed on each of an upper portion and a lower portion of the glass substrate” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US 20170183255 A1) and further in view of Matsuda et al. (US 20140227525 A1).

Performing chemical tempering, or ion exchange [0056], [0094]-[0100], on a glass substrate resulting in a tempered glass substrate with a surface compressive stress and a depth of layer [0094]-[0100].
Walther discloses different chemical strengthening processes on different thicknesses of glass adjust the bending strength and result in increased bending strength as discussed in at least [0100], [0146].  
In particular Walther discloses an embodiment where chemical strengthening is carried out in example 1 and indicates the chemical strengthening is carried out to yield a surface compressive stress and a depth of layer with what is regarded an increased bending strength [0234] as no baseline is provided.
Walther suggests providing various functional layers, such as anti-reflective layers [0110], low reflective layers [0111], and one or more combinations of layers to obtain the desired refractive index wavelengths may be achieved, including oxides disclosed in claim 1 of Walther [0112]-[0118], claim 1, 8 and 11).  It would be obvious to one of ordinary skill in the art to apply the desired coating to filter the desired wavelengths as motivated by the disclosure of Walther.
Regarding claims 2-4, Walther discloses a strengthened glass with a depth of layer of 18 micrometers, a surface compressive stress of 300 MPa and a bending strength of 300 and or 330 MPa or 400 MPa [0243], Fig 2 which yields the limitations of present claim 4.
Regarding claim 5, present claim 5 does not indicate how differentiated the values of the upper and lower compressive stresses are.  One of ordinary skill in the art would recognize the compressive stresses are not likely to be completely identical due to differences in exposure to the salt bath, 
Regarding claim 6, the depth of layer of ultrathin glass should be less than 30 micrometers [0026] wherein ultrathin glass is defined as 300 micrometers or less [0023] thus 10 %.  
Walther also discloses other embodiments as well such as Table 2 which overlaps other percentages of claim 6.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	Regarding claim 9, Walther discloses thicknesses of the glass may be 2 mm or less, or 300 micrometers or less [0023] and gives examples in at least Table 2 as low as 10 micrometers.


Claim7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US 20170183255 A1) and further in view of Matsuda et al. (US 20140227525 A1).
Regarding claims 7-8, Walther does not disclose multiple ion exchange steps.
In the analogous art of chemical tempering via ion exchange, Matsuda discloses the surface compressive stress and depth of compressive stress layer are affected by the temperature and the period of time of each chemical strengthening step [0060].  Matsuda discloses efficiently creating chemically tempered glass with compressive stresses of 450MPa to 850 MPa [0091] in at least 2 ion exchange steps to efficiently temper the glass while avoiding relaxation of the glass [0060].
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has defined the near-infrared-reflective layer and the visible-ray-low-reflective layer as oxide films such as those disclosed on pages 9-10 of the remarks filed 01/25/2022.  These compositions are not actually recited in the claims.  Examiner would like to point out that the prior art relies upon the same coatings on glass which has undergone the same claimed chemical tempering process.
MPEP 2112.01 recites when the process and/or composition is physically the same it must have the same properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160318796 A1 resin Fig 8A 320 330
Ishimaru (US 20150166406 A1)
Masuda (US 20160318796 A1) 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741